Citation Nr: 0614136	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Service connection for leg shin splints.

2.	Service connection for low back pain.

3.	Service connection for left foot disorder.

4.	Service connection for cervical spine disorder (claimed as 
neck).

5.	Service connection for dry skin.  

6.	Initial evaluation for S/P right ring finger fracture with 
degenerative joint disease, which is currently evaluated as 
10 percent disabling.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1990 to September 
1996.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January and 
April 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  

The issues of service connection for shin, low back, left 
foot, and skin disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The record lacks medical evidence showing that the veteran 
incurred a cervical spine injury or disorder during service.  

2.	The veteran's service-connected right ring finger 
disability is manifested by a healed scar, healed fracture, 
and full range of motion.




CONCLUSIONS OF LAW

1.	A cervical spine disability was not incurred in or 
aggravated by active service, nor may such be presumed to be 
related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.	The criteria for an initial rating in excess of 10 
percent, for the veteran's service-connected right ring 
finger disability, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Codes 5010, 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a cervical 
spine disorder and an increased rating for his service-
connected finger disorder.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements in a letter from 
the RO dated in May 2002.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claims and requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  In 
this letter, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his service connection claims.  And in 
this letter, the RO provided notification to the veteran 
before adjudicating his claims in January 2003.  See Mayfield 
v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. 
Cir. April 5, 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes that, in the May 2002 notification letter, 
the RO did not provide the veteran with information regarding 
disability ratings and effective dates for the award of 
benefits.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006).  Nevertheless, despite the inadequate 
notice provided to the veteran on these two matters, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Any questions as to 
the appropriate disability rating or effective date to be 
assigned here are rendered moot for the following reasons - 
first, the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a neck disorder so any issues regarding 
evaluation or effective date for this claim is not before VA; 
second, the Board details below that the Rating Schedule does 
not authorize a rating in excess of 10 percent for the 
veteran's finger disorder so additional notice concerning 
increased ratings would serve no purpose; and third, the 
veteran has been assigned the maximum rating (10 percent) 
from the date of original claim so notice regarding effective 
dates would not change the outcome of his effective date.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the May 2002 letter from the RO, despite the 
omission of certain information regarding increased ratings 
and effective dates.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating such 
a claim.  38 U.S.C.A. § 5103A.  Here, the RO obtained VA and 
service medical records pertaining to the veteran's claims, 
and there is no indication in the record that other relevant 
records are outstanding.  In fact, as the veteran has noted 
in the record, he did not seek medical treatment for his 
claimed disorders from the date of service discharge to the 
date of his claims.  The RO also provided VA compensation 
examination for the veteran's service-connected right ring 
finger disorder.  

The RO did not provide, however, a VA compensation 
examination for the neck service connection claim.  As the 
veteran's representative requests medical examination for 
this disorder, the Board must address whether such an 
examination is required here.  

Pursuant to 38 C.F.R. § 3.159(c)(4)(i) (2005), a medical 
examination or medical opinion is necessary if the 
information and evidence of record do not contain sufficient 
competent medical evidence to decide the claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 
      
38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2005).   

In this case, there is no evidence of a current neck 
disorder, and no evidence of an inservice disorder or disease 
related to the veteran's neck.  As such a VA examination is 
not warranted for this claim.  Given the record as it now 
stands, the Board finds that no reasonable possibility exists 
that a medical examination and opinion would aid the veteran 
in substantiating his service connection claim here.  Simply 
put, there is no evidentiary basis on which a medical 
examiner could connect service with a current disorder.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

The veteran claims service connection for a cervical spine or 
a neck disorder.  For the reasons set forth below, the Board 
disagrees with the veteran claim. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this matter, the Board finds that service connection 
cannot be established for a cervical spine or neck disorder 
because none of the three elements of Pond is established 
here.  First, there is no evidence of record that the veteran 
has a current cervical spine or neck disorder.  See 38 
U.S.C.A. 5107(a) (2002) (a claimant has the responsibility to 
present and support a claim for VA benefits).  Second, there 
is no evidence that the veteran incurred during service a 
disease or injury involving his cervical spine or neck, or 
that he developed an arthritis disorder in his cervical spine 
or neck within one year of discharge from active service.  38 
C.F.R. §§ 3.307, 3.309.  And third, there is no medical 
evidence of record establishing a nexus between the veteran's 
service and his claimed current cervical or neck disorder.  
As such, the requisite elements of a service connection 
finding are not satisfied here.  See Pond, supra.  

As the preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

III.  The Merits of the Claim for Increased Rating

The veteran fractured his right ring finger during active 
service.  The RO service connected the veteran's disorder in 
a January 2003 rating decision at 0 percent disabling, and 
increased the evaluation to 10 percent in an April 2003 
rating decision.  The veteran now claims a higher initial 
rating here.  For the reasons set forth below, the Board 
disagrees with the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

During the pendency of this claim, the rating criteria for 
limitation of motion of digits of the hand were amended, 
effective from August 26, 2002.  See 67 Fed. Reg. 144, 48784-
48787 (2002).  The veteran's right ring finger was evaluated 
under the new criteria in the January 2004 statement of the 
case and thus, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard, supra.    

The veteran underwent VA compensation examination of his 
right ring finger in March 2003.  The examiner found a well-
healed scar on the affected finger, and full range of motion 
in the affected finger and the right hand, with moderate pain 
in the DIP joint of the right ring finger when gripping 
tightly.  The examiner also noted that X-ray evidence 
indicated early degenerative joint disease of the DIP joint 
of the right ring finger.  

Under both the old and the new rating criteria of Diagnostic 
Code 5230, nonankylosed ring finger disorders of either hand 
are rated as noncompensably disabling.  Thus, this code does 
not provide a basis for a greater award.  The Board therefore 
finds that a compensable rating is not warranted under 38 
C.F.R. § 4.71a, Diagnostic Code 5230, even with consideration 
of the effects of pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

But the Board notes that the March 2003 VA examination found 
degenerative joint disease in the veteran's injured finger.  
Diagnostic Code 5010 of 38 C.F.R. § 4.71a  
addresses arthritis due to trauma substantiated by x-ray 
findings.  Under this provision, degenerative or traumatic 
arthritis (established by X-ray findings) will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When there 
is some limitation of motion, but which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for the arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2005).  In this matter, the RO 
assigned the veteran a 10 percent rating based on the 
evidence of degenerative arthritis.  As such, the Board finds 
a higher rating unwarranted under either Diagnostic Code 5230 
or under Diagnostic Code 5010.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows that since the 
effective date of service connection there have been no 
identifiable periods of time during which the veteran's 
residuals of a fracture of the right ring finger warranted a 
rating greater than 10 percent.  The RO granted the veteran a 
10 percent evaluation from the date of his claim in April 
2002, which the Board finds appropriate here.  

The preponderance of the evidence is against the veteran's 
claim for a higher rating for residuals of a fracture of the 
right ring finger.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.



	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a cervical spine disorder (claimed as 
a neck disability) is denied.  

Entitlement to an initial evaluation in excess of 10 percent, 
for S/P right ring finger fracture with degenerative joint 
disease, is denied.    


REMAND

Service medical records clearly demonstrate that the veteran 
complained of pain and discomfort on multiple occasions with 
regard to his shins, left foot, low back, and skin.  
Specifically, the veteran complained of left leg shin splints 
in July 1996; he complained of low back pain in November to 
December of 1990 and again in August to September of 1995; he 
complained of left foot pain as a result of a jumping 
incident in September 1995; and he complained of irritation 
while shaving in November 1990, January 1991, February to 
March 1995, June 1995, and May 1996.  

There is no VA compensation examination of record, however, 
inquiring into whether these inservice complaints relate to 
the veteran's current complaints of shin, low back, left 
foot, and skin disorders.  As such, the Board finds further 
medical inquiry necessary here.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations with an appropriate 
specialist to determine the nature and 
etiology of any chronic shin, low back 
and left foot  disorder.  He also should 
be afforded a similar examination by an 
appropriate physician to determine the 
nature and etiology of any chronic skin 
disorder. The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such reviews were 
made.  Any indicated diagnostic tests and 
studies should be performed.    
 
2.  The examiners should advance opinions 
as to the likelihood (likely, at least as 
likely as not, not likely) that any 
current chronic shin ,low back, left 
foot, or skin disorder had its origin in 
service or is otherwise attributable to 
service.  The examiners should provide 
complete rationales for conclusions 
reached.   

3.  The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


